COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of B.T.D. and C.M.D.

Appellate case number:    01-16-00582-CV

Trial court case number: 12-FD-1807

Trial court:              306th District Court of Galveston County

        The reporter’s record initially was due in this case on August 3, 2016, and currently is
due on August 26, 2016. See TEX. R. APP. P. 28.4, 35.1. On August 18, 2016, court reporter
Karen S. Bernhardt file a motion for an extension of time to September 9, 2016, to file the
reporter’s record of the trial (approximately 1300 pages, covering nine days of testimony).1 The
motion is GRANTED. The portion of the reporter’s record to be prepared by Karen S. Bernhardt
is due to filed in this Court no later than Friday, September 9, 2016.

       Because this appeal involves the termination of the parent-child relationship, the Court is
required to bring the appeal to final disposition within 180 days of July 25, 2016, the date the
notice of appeal was filed in this proceeding, so far as reasonably possible. See Tex. R. Jud.
Admin. 6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. (West 2013); see also Tex.
R. App. P. 28.4. Accordingly, no further extensions will be granted.

       The reporter’s records to be prepared and filed by Kimberly Keeler and Dale Lee remain
due on August 26, 2016.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: August 23, 2016

1
       Information provided to the Clerk of this Court shows that court reporters Kimberly
       Keeler and Dale Lee also participated in the trial court proceedings. On August 16, 2016,
       we granted Kimberly Keeler’s request for an extension and extended the time to file the
       reporter’s record to August 26, 2016.